COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS


EMILY BONDS FISHER,

                            Appellant,

v.

THE STATE OF TEXAS,

                            Appellee.
§
 
§
 
§
 
§
 
§
 
 § 


No. 08-11-00031-CR

Appeal from the

County Criminal Court No. Seven
of Tarrant County, Texas

(TC# 1180731)

MEMORANDUM OPINION

	Pending before the Court is a motion to dismiss filed by Appellant pursuant to Texas Rule
of Appellate Procedure 42.2(a).  The motion was signed by Appellant and her counsel and was filed
before our decision in the case.  Further, Appellant filed a duplicate copy of the motion with this
Court and that copy has been forwarded to the trial court clerk.  Because the motion complies with
the requirements of Rule 42.2(a), we grant the motion and dismiss the appeal.

						GUADALUPE RIVERA, Justice
February 28, 2011

Before Chew, C.J., McClure, and Rivera, JJ.

(Do Not Publish)